Citation Nr: 1647540	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-18 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to greater than 50 percent of the benefits payable under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992, from March 2006 to June 2006, and from May 2008 to October 2008.  He retired from the Air Force Reserve in March 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

The record before the Board consists of a paper file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1980 to September 1992, from March 2006 to June 2006, and from May 2008 to October 2008.  

2.  The first 12 years of the Veteran's active duty service are specifically excluded for the purpose of administration and payment of benefits under the Post-9/11 GI Bill. 

 3.  The Veteran has 270 days of qualifying active duty for Post-9/11 GI Bill purposes.






CONCLUSION OF LAW

The criteria for payment of Post-9/11 GI Bill educational assistance at a rate higher than 50 percent have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

In this case, the pertinent facts are not in dispute and the law is dispositive. There is no outstanding evidence that could be obtained to substantiate the claim.  Therefore, no further development is required before the Board decides the claim.

II. Legal Criteria

The educational assistance program under Chapter 33, Title 38, of the United States Code (or the Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500 (2016).  The provisions of the Act are codified at 38 U.S.C.A. 
§§ 3301-3324 (West 2014) with the implementing regulations found at 38 C.F.R. 
§§ 21.9500-21.9770 (2016). 

VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9520 (2016).  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. 
§ 21.9520 (2016).

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311 (b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640 (a). 

38 C.F.R. § 21.9505 provides that for the purposes of this subpart (governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill)), the following definitions apply: Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. 
38 C.F.R. § 21.9505  provides that active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103 (d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107 (b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348 , 6959, or 9348; (iii)That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. 
§ 21.9505 (2016).

III. Factual Background and Analysis

The Veteran had active service with the Air Force from August 1980 to September 1992, which was followed by continuous service in the Air Force Reserve until his retirement in March 2013.  He had additional periods of active service from March 2006 to June 2006 and from May 2008 to October 2008.  As the first 12 years of the Veteran's service occurred prior to September 10, 2001, they are not for consideration in determining his eligibility under Chapter 33.  After September 10, 2001, the Veteran served on active duty for a total of 270 days.  See 38 U.S.C.A. § 2107 (b)(5).  Thus, the Veteran has greater than 6 months, but less than 12 months of active duty service for consideration under Chapter 33, and is entitled to payment of benefits at the 50 percent level.  38 C.F.R. § 21.9640 (a). 
 
A review of the record, including the Veteran's August 2016 testimony, reveals that he does not dispute that he is, under the law, entitled to only a maximum benefit payable at 50 percent.  Rather, his argument is that he was advised by VA that he was entitled to payment of benefits at the 100 percent level and that he made significant life choices based on that information, such as choosing to retire from the Air Force rather than remain in service and receive another promotion.  The Veteran reports that receiving benefits at the 50 percent level instead of the 100 percent level has resulted in substantial hardship.

In May 2010, prior to the Veteran's retirement from service, he was furnished a certificate of eligibility from VA, stating that he was entitled to receive 100 percent of the benefits payable under the Post 9/11 GI Bill program based on the length of his creditable active duty service.  The Veteran has also attested to having contacted VA several times by telephone to confirm his eligibility and that these calls confirmed the information provided in the May 2010 letter.  

The record shows that in April 2013, after his retirement from service, the Veteran contacted VA to confirm his eligibility and was advised by phone and letter that he was entitled to receive 50 percent of the benefits payable under the Post 9-11 GI Bill program, based on creditable service of 270 days. The Veteran appealed this decision. 

The Veteran does not dispute the computation of his creditable service.  Rather, the Veteran contends that he is entitled to payment of Chapter 33 benefits at the 100 percent level because he made significant career and financial choices based on his understanding that he would receive payment at the 100 percent level.  He has asserted that had he known that his education benefits would not be paid at the 100 percent level, he would not have retired.  The Veteran also testified to experiencing financial hardship because of the additional educational costs he must fund as a result of receiving less assistance from VA.

The Board sympathizes with the Veteran, but is unable to grant his claim.  The Board must follow the applicable law and regulations when deciding a claim for VA benefits.  Unfortunately, there is no provision for benefits based on the Veteran's arguments of equity, fairness, or that he relied on erroneous information supplied by VA to his detriment.  The Board is without authority to grant the appeal on an equitable basis and instead is constrained to follow the specific provisions of the law.  

It is evident that the May 2010 certificate of eligibility was incorrect, and the Board acknowledges the possibility that the Veteran received misleading advice over the telephone from educational specialists whose job it was to help him.  However, even assuming that the Veteran correctly understood what was stated to him by VA employees prior to his retirement, VA is not bound by erroneous advice dispensed by a VA employee.  Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Rather, the Board is bound to follow VA's statutes and regulations and, under those statutes and regulations, has no authority to grant benefits on an equitable basis.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (even where VA misinforms a veteran regarding eligibility for benefits, the doctrine of equitable estoppel cannot be used to grant monetary benefits not authorized by statute), aff'd 86 F.3d 1178 (Fed.Cir.1996); see also McTighe, 7 Vet. App. at 30. 

The law does provide for equitable relief when there has been administrative error, but such relief may only be granted at the discretion of the Secretary of VA. 38 U.S.C.A. § 503 (West 2014).  The Board offers no opinion on this matter but advises the Veteran that if he wishes to petition for equitable relief, he may file such a petition with the Secretary.  The Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

As the Board is bound by the applicable law and regulations, the appeal must be denied.  See 38 U.S.C.A. § 7104 (c).  In this case, the Veteran's initial 12 years of active duty is explicitly excluded from creditable active duty service under the law and regulations governing eligibility for the Post 9/11 GI Bill, and his creditable service is 270 days.  Qualifying service of 270 days entitles the Veteran to payment of Chapter 33 benefits at the 50 percent level.  Accordingly, based on the evidence of record and the Veteran's contentions, there is no legal basis by which the Veteran's claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to greater than 50 percent of the benefits payable under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill) is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


